303 So. 2d 428 (1974)
Joseph E. HALL, Sometimes Known As Joseph E. Bostick, Appellant,
v.
STATE of Florida, Appellee.
No. 73-818.
District Court of Appeal of Florida, Second District.
November 22, 1974.
Rehearing Denied December 13, 1974.
James A. Gardner, Public Defender, Sarasota, and Braxton R. Ezell, Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant was charged in a one count information with grand larceny. The jury found him guilty and the trial judge sentenced him to a term of six months to one year. This timely appeal followed.
A review of the record and briefs, oral argument having been waived, shows that the conviction was based solely on circumstantial evidence. The First District Court of Appeal in the case of Harrison v. State, Fla.App.1st, 1958, 104 So. 2d 391, in speaking about the standard of proof necessary to sustain a conviction in a circumstantial evidence case has held, "... [c]ircumstantial evidence which leaves nothing more than a suspicion that the accused committed a crime is not sufficient to sustain a conviction." The record discloses only the possibility of the appellant's guilt, but the proofs are not of sufficient certainty to meet the standards prescribed.
Accordingly, the judgment appealed is
Reversed and remanded for new trial.
HOBSON, Acting C.J., and BOARDMAN and GRIMES, JJ., concur.